Title: To Thomas Jefferson from Lemuel Sawyer, 15 December 1808
From: Sawyer, Lemuel
To: Jefferson, Thomas


                  
                     Dear Sir/
                     Washington Decr. 15th. 1808
                  
                  I cannot express my concern at the late unfortunate affair of the publication of my letter, by which a subject has been made public which ought to have been kept inviolably secret. As it affects your situation in relation to the gentlemans concernd, I feel truly hurt, tho I hope the blame will be laid entirely to myself as the only person guilty. I do assure you it arose from a misconception of the subject, I actually thought the order of our house for printing a certain number of copies of the communication embraced the confidential letters. That I labourd under that opinion will  idea  that those letters would be  no great trouble or mischief may arise from  may be sustained from it by myself. Accept my Respectful salutation
                  
                     L Sawyer
                     
                  
               